DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks

	In response to communications sent April 30, 2018, claim(s) 1-29 are pending in this application; of these claims 1 and 15 are in independent form.

Drawings
	The drawing(s) filed on April 30, 2018 and July 23, 2018 are accepted by the Examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There is no antecedent basis in the Specification for the phrase “noninvasive endothelial function measurements” as recited in claims 2 and 16.  There is also no antecedent basis in the Specification for the phrase “rating of compliance” as recited in claims 11, 12, 25, and 27.
The disclosure is objected to because of the following informalities: Paragraph [0065] uses the term “such” rather than the phrase “such as.”
Appropriate correction is required.

Claim Objections
Claims 1-14 are objected to because of the following informalities:  Claim 1 recites “a regiment.”  However, it is unclear whether the Applicant intends the “regiment” to mean “a method” because the term is used in the Applicant’s Specification in a way that is different from a method (see the Applicant’s Specification at Para [0009] which recites that a “regiment” may be presented in many forms such as meal plans, grocery lists, and recipes).  The Examiner suggests amending claim 1 to replace “a regiment” with “a method” for consistency with the dependent claims which recite “the method of claim 1.”  Claims 2-14 are objected to because they depend from claim 1 and because there is no antecedent basis for the phrase “the method of claim 1.”  For the purpose of examination, the Examiner will assume “a regiment” was intended to mean “a method” in claim 1.
Claim 3 is also objected to because there is an extra space after the term “cancer.”
Claim 25 is objected to because the claim appears to be truncated and has no period to end a sentence.  For the purpose of examination, the Examiner assumes that the omitted text should be: “ and wherein the third party includes at least one of a healthcare provider, a caregiver, a dietary provider and an athletic training program manager” because claim 11 is believed to recite similar elements.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea category of a mental process, specifically a judgment that could be performed in the mind of a nutritionist. This judicial exception is not integrated into a practical application because the only additional elements are insignificant extra-solution activities that are necessary to carry out the mental process, such as receiving information and providing results. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because sending and receiving information is well-understood, routine, and conventional, as recognized by the precedential case buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014).
	Each dependent claim limitation merely limits the abstract idea itself or specifies specific senders and recipients for the step of sending and receiving information, which is routine and conventional extra-solution activity for the same reason as the independent claims.  Hence, dependent claims 2-14 and 16-29 are rejected as well.  These reasons for rejection are further elaborated on below for each of Applicant’s current claims:

1. In a metabolomics enhancement system, a regiment for harmonizing macronutritional and micronutritional consumption for a metabolomics beneficiary, the regiment (see MPEP § 2106.04(a)(2)(III)(B): a product or process claim may recite a mental process) comprising:
receiving beneficiary characteristics associated with a metabolic beneficiary (MPEP § 2106.05(d) (II) “Receiving or transmitting data over a network” is insignificant extra-solution activity and well-understood, routine, and conventional according to the courts);
receiving pabulum preferences associated with the beneficiary (MPEP § 2106.05(d) (II) “Receiving or transmitting data over a network” is insignificant extra-solution activity and well-understood, routine, and conventional according to the courts);
generating a combination of macronutrients and micronutrients for enhancing metabolomics of the beneficiary based on the beneficiary characteristics (this is a mental process that can be performed in a nutritionist’s head; see MPEP § 2106.04(a)(2)(III)(B));
transposing the combination of macronutrients and micronutrients into a recommended pabulum combination including matching the combination of macronutrients and micronutrients with the pabulum preferences (this is a mental process that can be performed in a nutritionist’s head; see MPEP § 2106.04(a)(2)(III)(B)); and
providing the recommended pabulum combination personalized for the beneficiary (MPEP § 2106.05(d) (II) “Receiving or transmitting data over a network” is insignificant extra-solution activity and well-understood, routine, and conventional according to the courts).

2. The method of claim 1 wherein the beneficiary characteristics include physiological data of the beneficiary including at least one of age, gender, weight, height, ethnic composition, body-fat-to-muscle ratio (BMI), metabolic metrics including lipid data and glucose levels, hemodynamic data including blood pressure, noninvasive endothelial function measurements and noninvasive markers of atherosclerosis including ultrasound derived intimal medial thickness measurements (this is a specific limitation to the mental process that can be performed in a nutritionist’s head; see MPEP § 2106.04(a)(2)(III)(B)).

3. The method of claim 1 wherein the beneficiary characteristics include at least one medical condition of the beneficiary including at least one of cardiovascular disease, hypertension, cancer, diabetes, allergy, and genetic predispositions (this is a specific limitation to the mental process that can be performed in a nutritionist’s head; see MPEP § 2106.04(a)(2)(III)(B)).

4. The method of claim 1 wherein the macronutrients include proteins, carbohydrates and fats, and wherein the micronutrients include vitamins and minerals (this is a specific limitation to the mental process that can be performed in a nutritionist’s head; see MPEP § 2106.04(a)(2)(III)(B)).

5. The method of claim 1 further comprising providing pabulum choices including seafood, fruits, vegetables, nuts, whole grain, and dietary fiber (this is a specific limitation to the mental process that can be performed in a nutritionist’s head; see MPEP § 2106.04(a)(2)(III)(B)).

6. The method of claim 1 wherein the recommended pabulum combination includes at least one of seasonal pabulum and local pabulum (this is a specific limitation to the mental process that can be performed in a nutritionist’s head; see MPEP § 2106.04(a)(2)(III)(B)).

7. The method of claim 1 further comprising receiving lifestyle data of the beneficiary including at least one of a physical activity and a mental activity (MPEP § 2106.05(d) (II) “Receiving or transmitting data over a network” is insignificant extra-solution activity and well-understood, routine, and conventional according to the courts).

8. The method of claim 7 wherein the physical activity is received from a wearable device and wherein the physical activity includes caloric expenditure from exercise (the Examiner interprets that wearable devices measure caloric expenditure in part based on visual detection of color of skin influence by blood flow; see MPEP § 2106.05(d) (II) “Determining the level of a biomarker in blood by any means” is insignificant extra-solution activity that is well-understood, routine, and conventional).

9. The method of claim 1 wherein providing the recommended pabulum combination includes providing a pabulum plan including at least one of a menu (this is a specific limitation to the mental process that can be performed in a nutritionist’s head; see MPEP § 2106.04(a)(2)(III)(B)).

10. The method of claim 9 further comprising providing the pabulum plan to at least one of the beneficiary, a healthcare provider, a caregiver, a dietary provider and an athletic training program manager (MPEP § 2106.05(d) (II) “Receiving or transmitting data over a network” is insignificant extra-solution activity and well-understood, routine, and conventional according to the courts).

11. The method of claim 9 further comprising:
computing a rating of compliance to the pabulum plan by the beneficiary (this is a specific limitation to the mental process that can be performed in a nutritionist’s head; see MPEP § 2106.04(a)(2)(III)(B)); and
providing the rating of compliance to at least one of the beneficiary and a third party, and wherein the third party includes at least one of a healthcare provider, a caregiver, a dietary provider and an athletic training program manager (MPEP § 2106.05(d) (II) “Receiving or transmitting data over a network” is insignificant extra-solution activity and well-understood, routine, and conventional according to the courts).

12. The method of claim 11 wherein the rating of compliance is provided to the third party via a social network, thereby facilitating beneficiary with encouragement to substantially improve compliance with the pabulum plan (MPEP § 2106.05(d) (II) “Receiving or transmitting data over a network” is insignificant extra-solution activity and well-understood, routine, and conventional according to the courts).

13. The method of claim 1 further comprising receiving supplemental compliance data from a third party via a social network (MPEP § 2106.05(d) (II) “Receiving or transmitting data over a network” is insignificant extra-solution activity and well-understood, routine, and conventional according to the courts).

14. The method of claim 1 further comprising:
receiving an update of the beneficiary characteristics (MPEP § 2106.05(d) (II) “Receiving or transmitting data over a network” is insignificant extra-solution activity and well-understood, routine, and conventional according to the courts); and
updating the recommended pabulum combination in accordance with the updated beneficiary characteristics (this is a specific limitation to the mental process that can be performed in a nutritionist’s head; see MPEP § 2106.04(a)(2)(III)(B)).

15. A holistic and dynamic metabolomics enhancement (ME) system configured to harmonize macronutritional and micronutritional consumption for metabolomics benefit, (see MPEP § 2106.04(a)(2)(III)(B): a product or process claim may recite a mental process) the ME system comprising:
a user interface configured (see MPEP § 2106.04(a)(2)(III)(C): a claim that requires a computer may still recite a mental process) to:
(MPEP § 2106.05(d) (II) “Receiving or transmitting data over a network” is insignificant extra-solution activity and well-understood, routine, and conventional according to the courts); and
receive pabulum preferences associated with the beneficiary (MPEP § 2106.05(d) (II) “Receiving or transmitting data over a network” is insignificant extra-solution activity and well-understood, routine, and conventional according to the courts); and
a processor (see MPEP § 2106.04(a)(2)(III)(C): a claim that requires a computer may still recite a mental process) configured to:
generate a combination of macronutrients and micronutrients for enhancing metabolomics of the beneficiary based on the beneficiary characteristics (this is a mental process that can be performed in a nutritionist’s head; see MPEP § 2106.04(a)(2)(III)(B)); and
transpose the combination of macronutrients and micronutrients into a recommended pabulum combination including matching the combination of macronutrients and micronutrients with the pabulum preferences (this is a mental process that can be performed in a nutritionist’s head; see MPEP § 2106.04(a)(2)(III)(B)); and
wherein the user interface is further configured to provide the recommended pabulum combination personalized for the beneficiary (MPEP § 2106.05(d) (II) “Receiving or transmitting data over a network” is insignificant extra-solution activity and well-understood, routine, and conventional according to the courts).

16. The ME system of claim 15 wherein the beneficiary characteristics include physiological data of the beneficiary including at least one of age, gender, weight, height, ethnic composition, body-fat-to-muscle ratio (BMI), metabolic metrics including lipid data and glucose levels, hemodynamic data including blood pressure, noninvasive endothelial function measurements and noninvasive markers of atherosclerosis including ultrasound derived intimal medial thickness measurements (this is a specific limitation to the mental process that can be performed in a nutritionist’s head; see MPEP § 2106.04(a)(2)(III)(B)).

17. The ME system of claim 15 wherein the beneficiary characteristics include at least one medical condition of the beneficiary including at least one of cardiovascular disease, hypertension, cancer, diabetes, allergy, and genetic predispositions (this is a specific limitation to the mental process that can be performed in a nutritionist’s head; see MPEP § 2106.04(a)(2)(III)(B)).

(this is a specific limitation to the mental process that can be performed in a nutritionist’s head; see MPEP § 2106.04(a)(2)(III)(B)).

19. The ME system of claim 15 wherein providing the recommended pabulum combination includes seafood, fruits, vegetables, nuts, whole grain, and dietary fiber (this is a specific limitation to the mental process that can be performed in a nutritionist’s head; see MPEP § 2106.04(a)(2)(III)(B)).

20. The ME system of claim 15 wherein the recommended pabulum combination includes at least one of seasonal pabulum and local pabulum (this is a specific limitation to the mental process that can be performed in a nutritionist’s head; see MPEP § 2106.04(a)(2)(III)(B)).

21. The ME system of claim 15 wherein the user interface is further configured to receive lifestyle data of the beneficiary including at least one of a physical activity and a mental activity (MPEP § 2106.05(d) (II) “Receiving or transmitting data over a network” is insignificant extra-solution activity and well-understood, routine, and conventional according to the courts).

22. The ME system of claim 21 wherein the physical activity is received from a wearable device and wherein the physical activity includes caloric expenditure from exercise (the Examiner interprets that wearable devices measure caloric expenditure in part based on visual detection of color of skin influence by blood flow; see MPEP § 2106.05(d) (II) “Determining the level of a biomarker in blood by any means” is insignificant extra-solution activity that is well-understood, routine, and conventional).

23. The ME system of claim 15 wherein providing the recommended pabulum combination includes providing a pabulum plan including at least one of a menu choice, a recipe, and a grocery shopping list (this is a specific limitation to the mental process that can be performed in a nutritionist’s head; see MPEP § 2106.04(a)(2)(III)(B)).

24. The ME system of claim 23 wherein the user interface is further configured to provide the pabulum plan to at least one of the beneficiary, a healthcare provider, a caregiver, a dietary provider and an athletic training program manager (MPEP § 2106.05(d) (II) “Receiving or transmitting data over a network” is insignificant extra-solution activity and well-understood, routine, and conventional according to the courts).

25. The ME system of claim 23 wherein the processor is further configured to compute a rating of compliance to the pabulum plan by the beneficiary (this is a specific limitation to the mental process that can be performed in a nutritionist’s head; see MPEP § 2106.04(a)(2)(III)(B)), and (MPEP § 2106.05(d) (II) “Receiving or transmitting data over a network” is insignificant extra-solution activity and well-understood, routine, and conventional according to the courts),

26. The ME system of claim 25 wherein the third party includes at least one of a healthcare provider, a caregiver, a dietary provider and an athletic training program manager (MPEP § 2106.05(d) (II) “Receiving or transmitting data over a network” is insignificant extra-solution activity and well-understood, routine, and conventional according to the courts).

27. The ME system of claim 25 wherein the rating of compliance is provided to the third party via a social network, thereby facilitating beneficiary with encouragement to substantially improve compliance with the pabulum plan (MPEP § 2106.05(d) (II) “Receiving or transmitting data over a network” is insignificant extra-solution activity and well-understood, routine, and conventional according to the courts).

28. The ME system of claim 15 wherein the user interface is further configured to receive supplemental compliance data from a third party via a social network (MPEP § 2106.05(d) (II) “Receiving or transmitting data over a network” is insignificant extra-solution activity and well-understood, routine, and conventional according to the courts).

29. The ME system of claim 15 wherein the user interface is further configured to receive an update of the beneficiary characteristics (MPEP § 2106.05(d) (II) “Receiving or transmitting data over a network” is insignificant extra-solution activity and well-understood, routine, and conventional according to the courts), and wherein the processor is further configured to update the recommended pabulum combination in accordance with the updated beneficiary characteristics (this is a specific limitation to the mental process that can be performed in a nutritionist’s head; see MPEP § 2106.04(a)(2)(III)(B)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0144081 A1 (“Harlan”).

	As to claim 1, Harlan teaches in a metabolomics enhancement system, a regiment for harmonizing macronutritional and micronutritional consumption for a metabolomics beneficiary (Harlan Para [0046] and Figure 2: a method for determining a meal plan), the regiment comprising:
receiving beneficiary characteristics associated with a metabolic beneficiary (Harlan Figure 2 and Para [0026]: receiving gender, height, and weight characteristics of a user);
receiving pabulum preferences associated with the beneficiary (Harlan Para [0026]: receiving food aversions and personal preferences for the user);
generating a combination of macronutrients and micronutrients for enhancing metabolomics of the beneficiary based on the beneficiary characteristics (Harlan Para [0058]: generating an optimal amount of macronutrients, such as low fat, and micronutrients, such as optimal vitamin K, based on the inputted medical conditions of the user);
transposing the combination of macronutrients and micronutrients into a recommended pabulum combination including matching the combination of macronutrients and micronutrients with the pabulum preferences (Harlan Para [0046] element 503: determining, using the nutrient-driven meal plan factors, a recommended set of recipes matching the meal plan factors); and
providing the recommended pabulum combination personalized for the beneficiary (Harlan Para [0046] element 504: providing an output of a personalized meal plan for the user).

As to claim 2, Harlan teaches the method of claim 1 wherein the beneficiary characteristics include physiological data of the beneficiary including at least one of age (Harlan Figure 2 and Para [0026]: age is implicit based on date-of-birth; see also Para [0054] for discussion of age), gender (Harlan Para [0026]: gender), weight (Harlan Para [0026]: weight), height (Harlan Para [0026]: height), ethnic composition (this element is claimed in the alternative and does not need to be mapped), body-fat-to-muscle ratio (BMI) (this element is claimed in the alternative and does not need to be mapped), metabolic metrics including lipid data (this element is claimed in the alternative and does not need to be mapped) and glucose levels (Harlan Para [0026]: diabetes status), hemodynamic data including blood pressure (this element is claimed in the alternative and does not need to be mapped), noninvasive endothelial function measurements (this element is claimed in the alternative and does not need to be mapped) and noninvasive markers of atherosclerosis including ultrasound derived intimal medial thickness measurements (this element is claimed in the alternative and does not need to be mapped).

(this element is claimed in the alternative and does not need to be mapped), hypertension (this element is claimed in the alternative and does not need to be mapped), cancer (Harlan Para [0026]: cancer), diabetes (Harlan Para [0026]: diabetes), allergy (Harlan Para [0026]: food allergies), and genetic predispositions (this element is claimed in the alternative and does not need to be mapped).

As to claim 4, Harlan teaches the method of claim 1 wherein the macronutrients include proteins (Harlan Para [0024]: the macronutrients include the nutrition information in the USDA National Nutrient Database for Standard Reference; Harlan Para [0026] gives gluten-based diets as an example), carbohydrates (Harlan Para [0026]: diabetic constraints) and fats (Harlan Para [0058]: low-fat), and wherein the micronutrients include vitamins (Harlan Para [0058]: vitamin K) and minerals (Harlan Para [0058]: low-sodium).

As to claim 5, Harlan teaches the method of claim 1 further comprising providing pabulum choices including seafood (Harlan Para [0026]: diets driven by fish preferences), fruits (Harlan Para [0053]: fruit preferences), vegetables (Harlan Para [0026]: vegetarian preferences), nuts (Harlan Para [0026]: peanut and tree nut preferences), whole grain (Harlan Para [0026]: gluten content), and dietary fiber (Harlan Para [0024]: nutrition information in the USDA National Nutrient Database for Standard Reference, of which fiber is at once envisaged).

As to claim 6, Harlan teaches the method of claim 1 wherein the recommended pabulum combination includes at least one of seasonal pabulum (this element is claimed in the alternative and does not need to be mapped) and local pabulum (Harlan Para [0067]: leftover food, which the Examiner interprets to be a local pabulum).

As to claim 7, Harlan teaches the method of claim 1 further comprising receiving lifestyle data of the beneficiary including at least one of a physical activity (Harlan Para [0054]: receiving exercise patterns) and a mental activity (this element is claimed in the alternative and does not need to be mapped).

As to claim 8, Harlan teaches the method of claim 7 wherein the physical activity is received from a wearable device (Harlan Para [0054]: exercise information is inputted by a user; Harlan Para [0026] clarifies that that the input may be using a mobile device) and wherein the physical activity includes caloric expenditure from exercise (Harlan Para [0054]: caloric expenditure for various exercises).

As to claim 9, Harlan teaches the method of claim 1 wherein providing the recommended pabulum combination includes providing a pabulum plan including at least one of a menu choice (Harlan Para [0046] element 504: providing an output of a personalized meal plan for the user), a recipe (Harlan Para [0002]: recipes as a meal plan), and a grocery shopping list (Harlan Para [0071]:  grocery shopping list).

As to claim 10, Harlan teaches the method of claim 9 further comprising providing the pabulum plan to at least one of the beneficiary (Harlan Para [0026]: providing the meal plan and ingredients to the user), a healthcare provider (this element is claimed in the alternative and does not need to be mapped), a caregiver (this element is claimed in the alternative and does not need to be mapped), a dietary provider (Harlan Para [0026]: a fellow cook) and an athletic training program manager (this element is claimed in the alternative and does not need to be mapped).

As to claim 11, Harlan teaches the method of claim 9 further comprising:
computing a rating of compliance to the pabulum plan by the beneficiary (Harlan Para [0027]: conveying a favorite regarding the diet as commentary); and
providing the rating of compliance to at least one of the beneficiary and a third party (Harlan Para [0027]: providing a favorite regarding the diet as commentary in a social network), and wherein the third party includes at least one of a healthcare provider (this element is claimed in the alternative and does not need to be mapped), a caregiver (this element is claimed in the alternative and does not need to be mapped), a dietary provider (Harlan Para [0026]: a fellow cook) and an athletic training program manager (this element is claimed in the alternative and does not need to be mapped).

As to claim 12, Harlan teaches the method of claim 11 wherein the rating of compliance is provided to the third party via a social network (Harlan Para [0027]: sharing commentary about favorites to a social network), thereby facilitating beneficiary with encouragement to substantially improve compliance with the pabulum plan (Harlan Para [0027]: sharing of commentary facilitates encouragement by promoting favorite dietary strategies).

As to claim 13, Harlan teaches the method of claim 1 further comprising receiving supplemental compliance data from a third party via a social network (Harlan Para [0027]: sharing, with third-party members of a social network, information about favorite cooking strategies for adherence to the diet).

As to claim 14, Harlan teaches the method of claim 1 further comprising:
receiving an update of the beneficiary characteristics (Harlan Para [0054]: receiving an update to exercise activity); and
updating the recommended pabulum combination in accordance with the updated beneficiary characteristics (Harlan Para [0054]: updating the dietary recommendation based on the exercise activity).

(Harlan Para [0046] and Figure 2: a method for determining a meal plan) comprising:
a user interface (Harlan Figure 2 and Figure 3) configured to:
receive beneficiary characteristics associated with a metabolic beneficiary (Harlan Figure 2 and Para [0026]: receiving gender, height, and weight characteristics of a user); and
receive pabulum preferences associated with the beneficiary (Harlan Para [0026]: receiving food aversions and personal preferences for the user); and
a processor configured to:
generate a combination of macronutrients and micronutrients for enhancing metabolomics of the beneficiary based on the beneficiary characteristics (Harlan Para [0058]: generating an optimal amount of macronutrients, such as low fat, and micronutrients, such as optimal vitamin K, based on the inputted medical conditions of the user); and
transpose the combination of macronutrients and micronutrients into a recommended pabulum combination including matching the combination of macronutrients and micronutrients with the pabulum preferences (Harlan Para [0046] element 503: determining, using the nutrient-driven meal plan factors, a recommended set of recipes matching the meal plan factors); and
(Harlan Para [0046] element 504: providing an output of a personalized meal plan for the user).

As to claim 16, Harlan teaches the ME system of claim 15 wherein the beneficiary characteristics include physiological data of the beneficiary including at least one of age (Harlan Figure 2 and Para [0026]: age is implicit based on date-of-birth; see also Para [0054] for discussion of age), gender (Harlan Para [0026]: gender), weight (Harlan Para [0026]: weight), height (Harlan Para [0026]: height), ethnic composition (this element is claimed in the alternative and does not need to be mapped), body-fat-to-muscle ratio (BMI) (this element is claimed in the alternative and does not need to be mapped), metabolic metrics including lipid data (this element is claimed in the alternative and does not need to be mapped) and glucose levels (Harlan Para [0026]: diabetes status), hemodynamic data including blood pressure (this element is claimed in the alternative and does not need to be mapped), noninvasive endothelial function measurements (this element is claimed in the alternative and does not need to be mapped) and noninvasive markers of atherosclerosis including ultrasound derived intimal medial thickness measurements (this element is claimed in the alternative and does not need to be mapped).

(Harlan Figure 2 and Para [0026]: age is implicit based on date-of-birth; see also Para [0054] for discussion of age)

As to claim 18, Harlan teaches the ME system of claim 15 wherein the macronutrients include proteins (Harlan Para [0024]: the macronutrients include the nutrition information in the USDA National Nutrient Database for Standard Reference; Harlan Para [0026] gives gluten-based diets as an example), carbohydrates (Harlan Para [0026]: diabetic constraints) and fats (Harlan Para [0058]: low-fat), and wherein the micronutrients include vitamins (Harlan Para [0058]: vitamin K) and minerals (Harlan Para [0058]: low-sodium).

As to claim 19, Harlan teaches the ME system of claim 15 wherein providing the recommended pabulum combination includes seafood (Harlan Para [0026]: diets driven by fish preferences), fruits (Harlan Para [0053]: fruit preferences), vegetables (Harlan Para [0026]: vegetarian preferences), nuts (Harlan Para [0026]: peanut and tree nut preferences), whole grain (Harlan Para [0026]: gluten content), and dietary fiber (Harlan Para [0024]: nutrition information in the USDA National Nutrient Database for Standard Reference, of which fiber is at once envisaged).

(this element is claimed in the alternative and does not need to be mapped) and local pabulum (Harlan Para [0067]: leftover food, which the Examiner interprets to be a local pabulum).

As to claim 21, Harlan teaches the ME system of claim 15 wherein the user interface is further configured to receive lifestyle data of the beneficiary including at least one of a physical activity (Harlan Para [0054]: receiving exercise patterns) and a mental activity (this element is claimed in the alternative and does not need to be mapped).

As to claim 22, Harlan teaches the ME system of claim 21 wherein the physical activity is received from a wearable device (Harlan Para [0054]: exercise information is inputted by a user; Harlan Para [0026] clarifies that that the input may be using a mobile device) and wherein the physical activity includes caloric expenditure from exercise (Harlan Para [0054]: caloric expenditure for various exercises).

As to claim 23, Harlan teaches the ME system of claim 15 wherein providing the recommended pabulum combination includes providing a pabulum plan including at least one of a menu choice (Harlan Para [0046] element 504: providing an output of a personalized meal plan for the user), a recipe (Harlan Para [0002]: recipes as a meal plan), and a grocery shopping list (Harlan Para [0071]:  grocery shopping list).

As to claim 24, Harlan teaches the ME system of claim 23 wherein the user interface is further configured to provide the pabulum plan to at least one of the beneficiary (Harlan Para [0026]: providing the meal plan and ingredients to the user), a healthcare provider (this element is claimed in the alternative and does not need to be mapped), a caregiver (this element is claimed in the alternative and does not need to be mapped), a dietary provider (Harlan Para [0026]: a fellow cook) and an athletic training program manager (this element is claimed in the alternative and does not need to be mapped).

As to claim 25, Harlan teaches the ME system of claim 23 wherein the processor is further configured to compute a rating of compliance to the pabulum plan by the beneficiary (Harlan Para [0027]: conveying a favorite regarding the diet as commentary), and wherein the user interface is further configured to provide the rating of compliance to at least one of the beneficiary and a third party (Harlan Para [0027]: sharing commentary the social network about favorite ingredients; Harlan Para [0026]: teaches that the third party may be a fellow cook),

As to claim 26, Harlan teaches the ME system of claim 25 wherein the third party includes at least one of a healthcare provider (this element is claimed in the alternative and does not need to be mapped), a caregiver (this element is claimed in the alternative and does not need to be mapped), a dietary provider (Harlan Para [0026]: a fellow cook) and an athletic training program manager (this element is claimed in the alternative and does not need to be mapped).

As to claim 27, Harlan teaches the ME system of claim 25 wherein the rating of compliance is provided to the third party via a social network (Harlan Para [0027]: sharing commentary about favorite ingredients to a social network), thereby facilitating beneficiary with encouragement to substantially improve compliance with the pabulum plan (Harlan Para [0027]: sharing of commentary facilitates encouragement by promoting favorite dietary strategies).

As to claim 28, Harlan teaches the ME system of claim 15 wherein the user interface is further configured to receive supplemental compliance data from a third party via a social network (Harlan Para [0027]: sharing, with third-party members of a social network, information about favorite cooking strategies for adherence to the diet).

As to claim 29, Harlan teaches the ME system of claim 15 wherein the user interface is further configured to receive an update of the beneficiary characteristics (Harlan Para [0054]: receiving an update to exercise activity), and wherein the processor is further configured to update the recommended pabulum combination in accordance with the updated beneficiary characteristics (Harlan Para [0054]: updating the dietary recommendation based on the exercise activity).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2003/0091964 A1:  personalized shopping list.
US 20060240150 A1:  Determining a diet for an individual
US 2015/0206413 A1: inputs biometric, fitness, and health information to provide a plan to the user including what to do and what not to do to reach goals.
US 2018/0032698 A1:  Health recommendations based on questionnaires, demographics, and habits.
US 2016/0256108 A1: inputs biometric data into a machine learning algorithm to determine homeostatic capacity.
US 6,179,778 B1:  health prophylaxis by combining food and analysis after consuming food.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849.  The examiner can normally be reached on Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSE P FRUMKIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        April 17, 2021